DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
 Introduction
Claims 1-11 are pending and have been examined in this Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "optical highlighting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  Also, if this limitation is referring back to previous recitations, other recitations use the limitation “the highlighting” so consistent terms should be used.  
Claim 5 recites the limitation "a turning maneuver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  
Claim 11 recites the limitation "a head-up display" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Application Publication 2010/0253494 to Inoue or, in the alternative, under 35 U.S.C. 103 as obvious over Inoue in view of U.S. Patent Application Publication 2014/0267263 to Beckwith et al.
As per claim 1, Inoue discloses a method for assisting a driver of a motor vehicle during a turning maneuver (Inoue; At least the abstract), comprising:

detecting at least one other road user and determining at least a speed of the at least one other road user (Inoue; At least paragraph(s) 60);
determining whether it is possible to make the turning maneuver safely as a function of at least the speed of the at least one other road user (Inoue; At least paragraph(s) 103-105; the other vehicle information is displayed and then the colors are adjusted based on the required time to turn.  It is interpreted that one in the art would understand this to mean that the colors change based on the comparison of the time until the other vehicle reaches the self-vehicle and the required time to turn, i.e., the description is based on the example of 12 seconds for the other vehicle to reach the self-vehicle); and
However, even if a different interpretation is taken, this feature would be obvious in view of Beckwith (Beckwith; At least paragraph(s) 41-44).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Beckwith into the invention of Inoue with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining whether a turn is safe to make and then changing the display accordingly would provide more useful information to the user and a safer operation of the vehicle, thus improving the user experience.  
displaying safety information related to the turning maneuver which is superimposed in a view of the driver of the at least one other road user (Inoue; At least paragraph(s) 96),

wherein the highlighting is positioned on a head up display and around the view of the driver of the at least one other road user so that the highlighting moves as the at least one other road user is moving, and the countdown timer is arranged directly next to the frame around the other road user (Inoue; At least paragraph(s) 72, 91, and 96; the claim limitations are explicitly disclose by Inoue; however, it is also noted that the order or placement of displays on a screen would be within the skill of one in the art to change as a design choice).  
As per claim 2, Inoue discloses displaying the time frame, but does not explicitly disclose wherein the time frame is further displayed by a progress bar.
However, the above features are taught by Beckwith (Beckwith; At least paragraph(s) 31 and figure 4; a progress bar of a set time is shown).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Beckwith into the invention of Inoue with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Displaying a progress bar of a set time, for example the required time to turn of Inoue, would provide the user additional information of where the vehicle will be in a set time to allow the user to better gauge the situation.  
As per claim 3, Inoue discloses wherein the safety information relating to the turning maneuver comprises optical highlighting by means of color coding the frame (Inoue; At least paragraph(s) 82 and 95).
As per claim 4, Inoue discloses wherein the at least one other road user and at least one of the speed and an acceleration thereof is detected using at least one of a vehicle-to-vehicle communication device and a sensor device comprising at least one of a front view camera, a radar sensor, and a laser (Inoue; At least paragraph(s) 60, 62, and 64).
As per claim 5, Inoue discloses further comprising detecting the intention to make a turning maneuver by detecting at least one of 
an operation of an indicator,
driving into a turning lane, using position information of the motor vehicle or a signal of a front view camera,
a braking maneuver, and
a steering wheel angle (Inoue; At least paragraph(s) 83 and 135).
As per claim 6, Inoue discloses further comprising detecting at least one further variable which is a characteristic of a traffic situation, and assessing the at least one further variable during a determination of a display and displaying further additional information related to the at least one further variable (Inoue; At least paragraph(s) 57, 133-137).  
As per claim 7, Inoue discloses wherein the at least one further variable is determined as a function of at least one of traffic signs, rights of way, and weather conditions (Inoue; At least paragraph(s) 133).
As per claim 9, Inoue discloses a driver assistance system for a motor vehicle, comprising a unit which is configured to execute the steps of the method according to claim 1 (Inoue; At least paragraph(s) 56 and the rejection to claim 1 above).
As per claim 10, Inoue discloses a motor vehicle comprising the driver assistance system according to claim 9 (Inoue; At least paragraph(s) 1 and 56).
As per claim 11, Inoue discloses wherein the safety information is at least one of displayed in a region of a windscreen and displayed via a head-up display (Inoue; At least paragraph(s) 56 and 72).
Continued Examination Under 37 CFR 1.114
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, in view of Beckwith as applied to claim 1, and in further view of U.S. Patent Application Publication 2017/0025005 to Barth et al.
As per claim 8, Inoue discloses determining and displaying traffic regulations that the driver should be aware of (Inoue; At least paragraph(s) 13, 133-137, and 142), but does not explicitly disclose further comprising, determining whether the at least one other road user has a right of way, wherein the further additional information is only display in response to determining that the at least one other road user has the right of way.  
However, the above features are taught by Barth (Barth; At least paragraph(s) 17, 26, 30-32, and 35).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Barth into the invention of Inoue with the motivation of using a known technique to improve a similar device in the .  
Response to Arguments
Applicant’s arguments, see page 5, filed 12/08/2020, with respect to objection and 35 U.S.C. 112(b) rejection of the claims have been fully considered and are persuasive.  The objection and 35 U.S.C. 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 12/08/2020, with respect to the 35 U.S.C. 103 rejection of claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/           Primary Examiner, Art Unit 3669